DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 03/16/2020.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Randall T. Erickson on 02/12/2021.
The application has been amended as follows: 
(Currently amended) A power supply for converting a DC voltage to a higher DC voltage, the power supply comprising:	
	an inverter section with a primary-side capacitor having first and second terminals and first, second and third switching devices 
a transformer section with plural primary windings, and at least one secondary winding having a larger number of turns than the primary windings;
	wherein the first terminal of the primary-side capacitor is connected between two primary windings and the first step is to charge the primary-side capacitor to a capacitor first voltage of a first polarity across the primary-side capacitor actuated by the first switching device with a first end connected thereof to the first DC voltage and a second end of the first switching device connected to a first end of one primary winding of the plurality of primary windings, and the second step is to discharge the primary-side capacitor to a capacitor second voltage across the primary-side capacitor, of a second polarity opposite to the first polarity, actuated by the second switching device with a first end thereof connected to one primary winding of the plurality of primary windings, and a second end thereof connected to the second terminal of the primary capacitor, and the third step is to charge the primary-side capacitor to a capacitor third voltage of the first polarity across the primary-side capacitor actuated by the third switching device with a first end thereof connected to the second terminal of the primary capacitor and a second end thereof connected to one primary winding of the plurality of primary windings;

a rectifier section, the secondary winding connected to the rectifier section, the rectifier section comprising multiple diodes assembled to rectify the alternating current pulses on the secondary winding of the transformer section into a second DC voltage greater than the first DC voltage.
4. (Currently amended) The power supply according to claim 1, wherein the rectifier section further comprises a feedback voltage monitor in the rectifier section; and the power supply further comprises a control section which receives an output from the feedback voltage monitor and input signals from a user, and based in part on the output from the feedback voltage monitor and the input signals from a user, outputs control signals to the first, second and third switching devices in the inverter section thereby controlling the second DC voltage to a pre-selected level.
6. (Currently amended) The power supply according to claim 1, wherein 
7. (Canceled)
8. (Currently amended) The power supply according to claim 1first, second and third switching device is closed by a signal voltage having a pulse width of at least one half period of a resonant frequency of an LC circuit comprising either one of the windings and the primary-side capacitor.
9. (Currently amended) The power supply according to claim 8, wherein a time period between signal voltages for each first, second and third of the switching devices is greater than a turn-off delay time of the first, second and third of the switching devices.
10. (Currently amended) The power supply of claim 9, where each first, second and third switching device comprises a transistor in series with a diode.
            20. (Currently amended) The power supply according to claim 1, wherein a first step current is drawn through a first primary winding of the plurality of primary windings a second primary winding of the plurality of primary windings a third step current is drawn through the second primary winding 
           		21. (Currently amended) The power supply according to claim 1, wherein a first step current is drawn through a first primary winding of said plurality of primary windings, and in a second step current is drawn through a second primary winding of said  plurality of primary windings, and in a third step current is drawn through the second primary winding of said plurality of primary windings;
wherein the first switching device is connected the second end thereof to a first end of a first diode, the first diode connected at a second end thereof  to a first end of the first primary winding and a second end of the first primary winding is connected to the first terminal of the primary-side capacitor, and the first terminal of the primary-side capacitor is also connected to a first end of the second primary winding, and a second end of the second primary winding is connected to a first end of a second diode which is connected at a second end thereof to the first end of the second switching device which is connected at the second end thereof to the-side capacitor and also to thethe
             22. (Currently amended) The power supply according to claim 21, wherein each first, second and third switching device is closed by a signal voltage having a pulse width of at least one half period of a resonant frequency of an LC circuit comprising either one of the first and second primary windings and the primary-side capacitor.
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination)  an inverter section with a primary-side capacitor having first and second terminals and first, second and third switching devices to convert a first DC voltage into alternating current pulses, where the generation of the alternating current pulses is completed in first, second and third steps; a transformer section with plural primary windings, and at least one secondary winding having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839